Title: John Adams to Edward Forbes, 26 Jun. 1786
From: Adams, John
To: Forbes, Edward


          
            
              Sir
            
            

              London

               June 26. 1786—
            
          

          I have recd, the Letter you did me, the
            honour to write me from Dublin on the 18th. of June,
            & am very sorry for the misfortune of Capt.
            Sheffield, & his owners, The Law must be very severe indeed, if you cannot
            succeed in your application for Relief, at least of the Vessell & Tobacco—
          If any interposition of mine with the British Ministry, would have
            any Effect in his favour I would cheerfully engage in it—But as such cases must be
            decided by the Laws, & by certain rules where the Commissioners have any
            Discretion it would be in Vain for me to apply indeed I could not justify to Congress an
            Interposition officially in any such Case without their express orders, I have no
            Authority to demand or require the restitution of the Vessell & to ask it as a
            favour, would neither be approved by my Sovereign nor would it be granted by the British
            Ministry
          I agree with you, in wishing that a Consul was appointed to reside
            in Dublin—
          Yours—
          
            
              J. A—
            
          
        